Title: To Alexander Hamilton from William S. Smith, 8 March 1800
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major Genl. Hamilton
            Sir,
            Union Brigade March 8th. 1800.
          
          Agreably to your request I have made the necessary enquiries, relative to the enlistment of Levin Magee, I find that he left his fathers House, with an intention to enter on Board of Some ship, at Philadelphia, that he went there the latter part of June last or the beginning of July, but not finding a berth to his mind, he returned to Dover, determining to enter the army, that he presented himself to Captn. White a perfect Stranger—told him he wished to enter the service The Capt. enquired of him, how old he was, he answerd between 18. & 19—the Capt. finding him a handsome Promising young man, full 5 feet 6—enlisted him on the 8th. day of July at Dover—he is now a faithfull valuable Soldier—and so fond of the service that he swears he will never leave it—he is a great favourite with his Capt. & the Company who have the most unbounded Confidence in his honesty and integrity—he is trust worthy as a soldier to any extent—he will not consent to be removed upon any assertions relative to his age, he says they wish to trick him out of the service, but he knows his age as well as they do—he can do the duty of a Soldier with any man, & will not hear of going home.
          I waited your return from Albany to communicate the above—& since recollecting whether there was any question unreported, which you had requested should be, I found this unanswered—
          Soliciting your excuse for the delay—I have the Honor to be, with great respect—Sir Your most Obedt. Humble Servt.
          
            W. S. Smith Lt. Colo. of
            ye. 12th.
          
        